Claims 1-5, and 7-21 are currently pending with claim 6 being canceled.  Claims 16-18 have been withdrawn as being directed to a non-elected invention.  Claims 1-5, 7-15, and 19-21 are under consideration.  
All rejections have been withdrawn in view of the present amendment and response.  None of applied references disclose or suggest a multi-layer sheet comprising a biaxially oriented polypropylene film.  
Upon further consideration, new grounds of rejections are made in view of newly discovered references to Perick et al. (US 2014/0361013), Fehr et al. (US 2017/0232715) and Lin et al. (US 2018/0201752).  

Declaration of John B. Euler Pursuant to 37 C.F.R. § 1.132
The declaration of John B. Euler filed on 4/26/2021 has successfully demonstrated that Li teaches away from a multilayer sheet comprising a skin layer comprising a biaxially oriented polypropylene film (pages 1 and 2 of the declaration).  However, the declaration is considered moot because no obviousness rejections are made in this Office Action by substitution of the biaxially oriented polypropylene film for the skin layer of Li’s multilayer sheet.  

Specification
Amendment to the specification filed on 4/26/2021 is entered because it does not introduce new matter.  Support for the amendment can be found in US Patent Application No. 13/491,007, which is incorporated by reference in the specification at paragraph 85.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0361013 to Perick et al. (Perick).
Perick disclose a tear-open packaging comprising a pair of plastic film panels having inner faces joined together by a weld (figure 5). Each plastic film panel comprises an inner foam layer 5’, a cover layer 6 and an outer film layer 7.  The inner foam layer comprises a polyethylene foam having a density from 0.1 to 0.8 .  

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0232715 to Fehr et al. (Fehr).
Fehr discloses a multilayer structure for a flexible container comprising a sealant layer, a polyolefin foam, a lamination layer and a barrier layer (figure 2).  Alternatively, the multilayer structure does not include a sealant layer (paragraph 54).  This means that the multilayer structure for a flexible container can include three layers: a polyolefin foam, a lamination layer and a barrier layer.  
The polyolefin foam comprises polypropylene foam (paragraph 36).  
The lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof (paragraph 57).  
The barrier layer comprises BOPP (paragraph 42).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr as applied to claim 1 above, further in view of US 2010/0000183 to Nantin et al. (Nantin).  
Fehr does not specifically disclose the lamination layer comprising polypropylene. 
Nantin, however, discloses a closed packaging container is obtained from a multilayer structure comprising a paperboard disposed between two outer liquid-tight 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polypropylene disclosed in Nantin for the laminating layer disclosed in Li because polypropylene, polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, and ethylene vinyl acetate have been shown in the art to be recognized equivalent polymers for the laminating layer of the packaging material and the selection of these known equivalents to be used as the laminating layer of the packaging material will be within the level of the ordinary skill in the art.  
	
	
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr as applied to claim 1 above, further in view of US 2016/0082693 to Li et al. (Li).  
Fehr does not explicitly disclose the multilayer structure comprising a polyolefin foam comprising about 40-99.5% by weight of a base resin blend and up to about 50% by weight regrind wherein the base resin blend comprises a first oC less than about 0.065 W/mK.  
Li, however, discloses a multilayer sheet 300 for forming an insulated container comprising an expanded core material 302 and an unexpanded skin layer 304 disposed on one surface of the expanded core material (figure 9A).  An ink of all the colors is printed on the multilayer sheet (paragraph 45). The multilayer sheet has a density from 11.5 to 12.5 lb/ft3 or 0.18 to 0.20 g/cc (paragraph 79).  The unexpanded skin layer comprises 50 wt% polypropylene and 50 wt% regrind (table 6, example 13).  Alternatively, the unexpanded skin layer comprises polypropylene and polyethylene (table 6, example 27, and paragraph 102).  The unexpanded skin layer further contains a colorant (paragraph 103).  The regrind is referred to a material of previously multilayer sheet comprising expanded and unexpanded material and said material being reduced in size to particles that can be re-introduced into the processing stream for extrusion (paragraph 99).  The multilayer sheet is free of adhesives in view of co-extrusion process (paragraphs 87 and 132).  The regrind obtained from adhesive-free multilayer sheet thus contains no adhesives.  The regrind also includes ink (paragraphs 45 and 99).  
The expanded core material comprises a blend of two or more polypropylene-based resins wherein the polypropylene based resins are high melt strength polypropylene resins (table 1, example 3).  The expanded core material further 
Li further discloses that the resin of the expanded core material can be the same as that of the unexpanded skin layer (paragraph 67).  The unexpanded skin layer comprises a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind, or more, depending on the material and the desired gloss (paragraphs 97 and 99).  The examiner takes the position that the expanded core material can include a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind wherein the high melt strength polyolefin-based resin is a high melt strength polypropylene-based resin (paragraph 99).
Li asserts that more than one unexpanded skin layers can be provided on one side of the expanded core layer (paragraph 87).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute an expanded core material disclosed in Li for the polyolefin foam disclosed in Fehr motivated by the desire to provide a flexible container having higher flexural modulus and  excellent thermal insulation performance.   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the multilayer structure having a density in the range instantly claimed motivated by the desire to provide a light weight flexible container while maintaining excellent thermal insulation properties.  
oC less than about 0.065 W/mK.  
However, it appears that the multilayer structure of Fehr as modified by Li meets all structural limitations and chemistry set out in the claim.  The multilayer structure for a flexible container comprises three layers: a polyolefin foam, a lamination layer and a barrier layer.  
The resulting polyolefin foam comprises at least two high melt strength polypropylenes and regrind.  
The lamination layer comprises polyethylene, functionalized polyolefin, ethylene/acrylic acid copolymer, ethylene/methacrylic acid copolymer, ethylene vinyl acetate and any combinations thereof.  
The barrier layer comprises BOPP.  
Therefore, the examiner takes the position that the tear resistance in a machine direction of at least about 75 gf according to ASTM D1922-93, the puncture resistance of at least about 6000 gf, and the thermal conductivity at 93oC less than about 0.065 W/mK would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The . 

Claims 1-3, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0201752 to Lin (Lin).
Regarding claim 1, Lin discloses a multilayer sheet for a container comprising a foam layer, a cover layer attached to the foam layer by a polypropylene substrate (paragraph 224).  The foam layer comprises two high melt strength polypropylenes and a nucleating agent (paragraphs 86-89).  The cover layer is a BOPP having a density of at least 0.85 g/cc (paragraph 132).  The polypropylene substrate and the BOPP cover layer are made of different formulations (paragraphs 224 and 132).  
Regarding claims 19 and 21, Lin discloses a multilayer sheet for a container comprising a foam layer, a cover layer attached to the foam layer by an adhesive layer (paragraph 127).  The foam layer comprises two high melt strength polypropylenes and a nucleating agent (paragraphs 86-89).  The cover layer is a BOPP having a density of at least 0.85 g/cc (paragraph 132).  The adhesive layer comprises a blend of a polyethylene and polypropylene (paragraph 135).  
Lin does not specifically disclose the multilayer sheet having a puncture resistance of at least about 600 gf and a tear resistance in a machine direction of at least 75 gf according to ASTM D1922-93.  
However, it appears that the Lin multilayer sheet meets all structural limitations and chemistry required by the claims.  The multilayer sheet comprises a foam layer, a cover layer attached to the foam layer by an adhesive layer (paragraph In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 4, 5, 7-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 1 and 19 above, further in view of Li.  
Lin does not specifically disclose the foam layer and the substrate both comprising regrind and a content of the regrind incorporated therein.  There is no teaching or suggestion of a density of the multilayer sheet.  
Li, however, discloses a multilayer sheet 300 for forming an insulated container comprising an expanded core material 302 and an unexpanded skin layer 304 disposed on one surface of the expanded core material (figure 9A).  An ink of all the colors is printed on the multilayer sheet (paragraph 45). The multilayer sheet has 
The expanded core material comprises a blend of two or more polypropylene-based resins wherein the polypropylene based resins are high melt strength polypropylene resins (table 1, example 3).  The expanded core material further includes regrind (paragraph 99).  The expanded core has a plurality of closed cells with an aspect ratio of about 2 or less, and a closed cell content of a least 60% (paragraph 80).  
Li further discloses that the resin of the expanded core material can be the same as that of the unexpanded skin layer (paragraph 67).  The unexpanded skin layer comprises a blend of high melt strength polyolefin-based resins and up to 30 wt% of regrind, or more, depending on the material and the desired gloss (paragraphs 97 and 99).  The examiner takes the position that the expanded core material can include a blend of high melt strength polyolefin-based resins and up to 
Li asserts that more than one unexpanded skin layers can be provided on one side of the expanded core layer (paragraph 87).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the regrind disclosed in Li in the foam layer and the substrate disclosed in Lin motivated by the desire to reduce the cost of the material while maintaining high flexural modulus.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the multilayer sheet having a density in the range instantly claimed motivated by the desire to provide a light weight container while maintaining excellent thermal insulation performance.    

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Hai Vo/
Primary Examiner
Art Unit 1788